       Case 2:08-cr-00022-DLC Document 101 Filed 07/20/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

UNITED STATES OF AMERICA,                             CR 08–22–BU–DLC

                     Plaintiff,

vs.                                                         ORDER

MICHAEL JOSEPH DIFRANCESCO,

                      Defendant.


      Before the Court is Defendant Michael Joseph Difrancesco’s motion for

early termination of supervised release. (Doc. 84.) Mr. Difrancesco seeks the

premature termination of the remaining term of supervised release. (Id.) Both the

United States and the probation office object. (Doc. 88.) A hearing on this matter

was held on July 20, 2021. The Court will deny the motion.

      Under federal law, this Court may:

      after considering the factors set forth in section 3553(a)(1), (a)(2)(B),
      (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) . . . terminate a
      term of supervised release and discharge the defendant released at any
      time after the expiration of one year of supervised release, pursuant to
      the provisions of the Federal Rules of Criminal Procedure relating to
      the modification of probation, if it is satisfied that such action is
      warranted by the conduct of the defendant released and the interest of
      justice.

18 U.S.C. § 3583(e)(1).

      This expansive phrasing makes clear that this Court “enjoys discretion to

                                           1
           Case 2:08-cr-00022-DLC Document 101 Filed 07/20/21 Page 2 of 3



consider a wide range of circumstances when determining whether to grant early

termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Mr.

Difrancesco began his ten-year term of supervised release on April 26, 2013,

rendering him statutorily eligible for the premature termination of his remaining

term of supervised release. Accordingly, the Court will consider the pertinent

factors.

      These include, but are not limited to: (1) “the nature and circumstances of the

offense and the history and characteristics of the defendant;” (2) “the need for the

sentence imposed . . . to afford adequate deterrence to criminal conduct [and] to

protect the public from further crimes of the defendant;” (3) the applicable

sentencing guidelines; (4) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct;” and (5) “the need to provide restitution to any victims of the offense.” 18

U.S.C. § 3553(a). This Court “need not discuss every factor,” but the record must

sufficiently establish that the Court fulfilled its “duty to explain its sentencing

decisions” which extends to the early termination of supervised release context.

Emmett, 749 F.3d at 821.

      Here, early termination would be improper. Despite being sentenced over 11

years ago, and released from imprisonment in 2013, Mr. Difrancesco has not yet

completed the required sex offender treatment program.          Under no plausible

                                         2
        Case 2:08-cr-00022-DLC Document 101 Filed 07/20/21 Page 3 of 3



interpretation of the relevant factors would early termination be justified until this

obligation is fulfilled. Additionally, Mr. Difrancesco’s term of supervised release

was recently revoked by this Court for unauthorized possession of a cell phone and

tablet and for lying to his probation officer. This conduct provides additional support

for denial of Mr. Difrancesco’s motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 84) is DENIED.

      DATED this 20th day of July, 2021.




                                          3
